Case: 14-10690      Document: 00513011245         Page: 1    Date Filed: 04/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10690                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            April 20, 2015
AJI PAUL EASWARANKUDYIL; NINU KURIAN,                                      Lyle W. Cayce
                                                                                Clerk
              Plaintiffs - Appellants

v.

MARK J. HAZUDA, Director, Nebraska Service Center, US Citizenship and
Immigration Services; ALEJANDRO MAYORKAS, Director, US Citizenship
and Immigration Services; ERIC H. HOLDER, JR., U. S. ATTORNEY
GENERAL; RAND BEERS, ACTING SECRETARY, DEPARTMENT OF
HOMELAND SECURITY,

              Defendants - Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-4166


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       For the reasons set forth in its Order of May 19, 2014, the district court’s
Final Judgment of May 19, 2014 is, in all respects, AFFIRMED. See 5th Cir.
R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.